Citation Nr: 0609354	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  03-29 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disability.

2.  Entitlement to service connection for a bilateral foot 
disability, to include as secondary to the service-connected 
left knee disability.

3.  Entitlement to service connection for a neck disability, 
to include as secondary to the service-connected 
spondylolisthesis.

4.  Entitlement to service connection for headaches, to 
include as secondary to the service-connected 
spondylolisthesis.

5.  Entitlement to service connection for an upper back 
condition, to include as secondary to service-connected 
spondylolisthesis.

6.  Entitlement to service connection for a right hip 
disability, to include as secondary to the service-connected 
spondylolisthesis.

7.  Evaluation of shrapnel fragment wounds of the left arm, 
currently rated as 10 percent disabling.

8.  Evaluation of shrapnel fragment wounds of the right arm, 
currently rated as 10 percent disabling.  

9.  Evaluation of shrapnel fragment wounds of the suprapubic 
area, currently rated as 10 percent disabling.

10.  Evaluation of shrapnel fragment wounds of the left lower 
leg, currently rated as 10 percent disabling.

11.  Evaluation of shrapnel fragment wounds of the left knee, 
evaluated as 10 percent disabling prior to May 17, 2004, and 
as 20 percent disabling thereafter.

12.  Evaluation of a scar of the left knee, currently rated 
as 10 percent disabling.

13.  Evaluation of spondylolisthesis, currently evaluated as 
20 percent disabling.

14.  Entitlement to a total rating based on individual 
unemployability, for the period prior to March 7, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from July 1967 to August 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Phoenix, Arizona.  

The veteran testified before the undersigned Veterans Law 
Judge via videoconferencing technology in February 2006.  A 
transcript of his hearing has been associated with the 
record.

The Board notes that in a March 2003 statement, the veteran 
indicated that he sought service connection for peripheral 
neuropathy and an eye disorder.  As these issues have not 
been addressed by the RO, they are referred for appropriate 
action.  

The Board also notes that the RO denied service connection 
for hypertension in an August 2003 rating decision.  In 
October 2003, the veteran submitted a statement wherein he 
argued that his hypertension was related to his service-
connected diabetes mellitus.  The RO has not addressed this 
theory of entitlement for that claimed disability.  As such, 
this issue is also referred to the RO for appropriate action.

Finally, the Board observes that the veteran submitted a 
claim of entitlement to a total rating based on 
unemployability (TDIU) in August 2002.  The claim was 
initially denied, and was subsequently developed for 
appellate review.  In a rating decision of October 2004, the 
RO granted TDIU, establishing March 7, 2003 as the effective 
date for that benefit.  The Board has determined that 
entitlement to TDIU prior to that date remains in appellate 
status.

REMAND

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  The VCAA is applicable to the 
veteran's claims.

The Board notes that in his October 2003 substantive appeal, 
the veteran indicated that the Social Security Administration 
(SSA) had found that he was precluded from working.  In a  
September 2004 statement, the veteran indicated that he was 
on Social Security disability.  As records supportive of the 
veteran's claims might be in the possession of the SSA, the 
RO should obtain any records pertaining to the veteran's 
receipt of SSA disability benefits, to include the medical 
records on which the SSA's disability determination was made.

The Board also notes that the veteran identified treatment of 
a hip disability by a private physician on a fee basis during 
his hearing in February 2006.  The RO should ensure that all 
properly identified records are obtained and associated with 
the claims folder.  

With respect to the veteran's service connection claims, the 
Board notes that he claims various disabilities as secondary 
to currently service-connected conditions.  However, he has 
not been afforded examinations to address whether the claimed 
disabilities are proximately due to or the result of the 
service-connected disabilities.

The veteran is advised that if he has evidence that his 
claimed foot, neck, upper back, hip, or headache disorders 
are related to any of his service-connected disabilities, he 
should submit such evidence.

Finally, the Board notes that further development and 
adjudication of the veteran's claims may provide evidence in 
support of his claim for TDIU prior to March 7, 2003. The 
Board has therefore concluded that it would be inappropriate 
at this juncture to enter a final determination on that 
issue.  See Henderson v. West, 12 Vet.App. 11 (1998), citing 
Harris v. Derwinski, 1 Vet.App. 180 (1991), for the 
proposition that where a decision on one issue would have a 
"significant impact" upon another, and that impact in turn 
could render any review of the decision on the other claim 
meaningless and a waste of appellate resources, the claims 
are inextricably intertwined.

In light of these circumstances, the Board has concluded that 
further development is required.  Accordingly, this case is 
REMANDED for the following actions:

1.  The RO should obtain from the SSA a 
copy of the  decision awarding the 
veteran disability benefits and copies of 
the records on which SSA based the 
initial award of benefits.  Any 
subsequent disability determinations, as 
well as the records upon which those 
determinations were made, should also be 
requested.

2.  The RO should obtain any outstanding 
VA treatment records and associated them 
with the claims folder.

The veteran is advised that if he 
possesses any pertinent medical records, 
he should submit them.

3.  The veteran should be scheduled for a 
VA examination to determine the nature, 
extent, and etiology of the veteran's 
foot, neck, upper back, right hip, or 
headache disorders.  

With respect to each currently present 
foot, neck, upper back, right hip 
headache disorder, the examiner should 
provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) such is 
related to any disease or injury in 
service.

The examiner should also provide the 
rationale for all opinions expressed, to 
include a discussion of other pertinent 
evidence of record where indicated.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


